Citation Nr: 1747283	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  16-57 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and an alcohol use disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant had active duty for training from August 2007 to December 2007, with subsequent service in the Army Reserve. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from a May 2016 rating action by the Regional Office (RO) in Detroit, Michigan, which denied claims for service connection for anxiety, depression, and an alcohol use disorder.

To avoid any prejudice to the appellant, the Board has recharacterized the issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In May 2017, the appellant was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's anxiety disorder onset during active duty for training in March 2012.


CONCLUSION OF LAW

An anxiety disorder was incurred as a result of the appellant's active duty for training in March 2012.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he has an acquired psychiatric disability, to include depression, anxiety, and an alcohol use disorder, due to his service.  During his hearing, held in May 2017, he testified to the following: he had anxiety attacks after being hazed and bullied during his initial period of active duty for training.  On two subsequent occasions, while on active duty for training in 2012, he had an anxiety attack while driving a truck.  After the first incident, nothing was done.  However, on a second occasion he again suffered an anxiety attack while he was driving a truck up a steep hill and making a difficult turn.  An instructor was with him and the appellant was immediately removed from the truck.  He has had anxiety attacks ever since that time, and currently has about five anxiety attacks a month.  The appellant stated that his VA therapist had concluded that he had an acquired psychiatric disorder due to his ACDUTRA service in 2012.  It was agreed that the record would be held open for 60 days so that he could obtain and submit an opinion from his VA therapist.  However, there is no record that he ever did so.  

In January 2016, the appellant filed his claim.  In May 2016, the RO denied the claim.  The appellant has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b)  is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

There is a clear distinction between individuals who serve on active duty and those who only serve on active duty for training (ACDUTRA).  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010), the Court stated that the placement of the burden of proof on a veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing inactive duty for training (INACDUTRA).  Id.; see also 38 U.S.C.A. §§ 106, 1110; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010). 

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101 (16) and 105(a).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993). 

The appellant's service treatment records during his period of active duty for training in 2007 show that between August 30, 2007, and September 2007, he was treated for "feeling overwhelmed," and feeling sad, depressed, and unable to concentrate.  His grandmother had passed away a week prior to his service.  He woke up crying at night.  He had no appetite.  He was noted to have anxiety and depression.  The assessment was adjustment disorder, further characterized as "with depressed mood" or "with disturbance of emotions."  A report, dated September 28, 2007, notes that per his first sergeant, the appellant was "doing well and no longer requires our services."  However, on October 11, 2007, the appellant was treated for having suicidal thoughts.  Specifically, he was noted to have had a brief thought of shooting himself in the foot while at the rifle range the day before.  He was noted to have a history of counseling for ADHD, depression, and anxiety, and use of Ritalin.  He reported that he had been off of medication since age 13, and that he had no history of inpatient hospitalization.  He stated that he felt sad, but that those feelings had passed.  He said that training was fun, that he had no trouble following the rules, and that he was very intent on finishing basic training.  The assessment was adjustment disorder.  He was released with limitations.  

VA progress notes following the appellant's first period of ACDUTRA show that the appellant was hospitalized between December 28th and December 31st of 2007, for complaints of depression and suicidal ideation.  On December 31, 2007, the appellant reported that he did not need any psychiatric medication.  He denied all symptoms of depression or suicidal thoughts.  His Ambien and Prozac were discontinued.  He said that he would like to follow up at VA's mental health clinic on a regular basis.  The final assessment was adjustment disorder with depressed mood, in remission.   

A VA progress notes, dated January 2008, show that the appellant reported that he had been depressed and suicidal over the prospect of being deployed to Iraq.  His unit was deployed to Iraq that month, however, he was told that he would be discharged for being "unable to adapt."  He said that since he was no longer subject to being deployed to Iraq, he was no longer depressed.  He was sleeping well and did not need his Ambien or Prozac (fluoxetine).  He denied suicidal ideation, intent, or plans.  A depression screen was negative.  He had normal mood and effect.  He said that he ate and slept well.  Between April and August of 2008, there were several diagnoses of an adjustment disorder with depressed mood.   

The next relevant medical evidence is dated over three years later.  Specifically, a service treatment record titled "statement of medical examination," dated in March 2012, notes the following: the appellant was on ACDUTRA from March 1, 2012 to March 31, 2012.  On March 5, 2012, he had an anxiety attack after his jeep started climbing a hill and he had a fear that it would turn over, causing anxiety and cold sweats that resolved 10 minutes after the event.  Associated service treatment records show that on March 6, 2012, the appellant reported that he had had an anxiety attack that had subsided on its own.  He reported having difficulty sleeping the night before, but denied current feelings of anxiety.  

A report from Bronson Battle Creek ("Bronson"), dated March 6, 2012 shows that the appellant reported that the day before, he had become anxious while he was in a jeep that was climbing a steep hill, fearing that it would turn over, but that once the jeep was on level ground his symptoms went away within several minutes.  The entire even lasted no more than 10 to 15 minutes.  He said that he had not had an anxiety attacks like this before.  The report notes that there was no chronic medical history or disability.  The appellant stated that his anxiety symptoms had resolved.  The examiner stated that he should follow up with his primary care provider on an outpatient basis for possible low doses of medications.  The impression was anxiety attack.  

A report from another Bronson health care provider, dated March 6, 2012, indicated that he had no current restrictions, that his condition was temporary.  He was returned to full duty and told to follow up with his PCP (primary care provider) in the next several days without fail.  

A Bronson report, dated March 7, 2012, shows that the appellant again sought treatment for complaints of an anxiety attack.  He stated that two hours prior to his arrival, he had been driving a large truck up a steep hill as a part of his training.  Two fellow soldiers told him to stop the truck and switch places with him.  He said that he was currently feeling calmer, as he was going to be sent home until he could be assigned to different duties at a later time.  He was offered medication, but he refused it.  The final impression was anxiety attack, resolved.  

Service treatment records dated thereafter include a statement of medical examination and duty status (DA Form 2173) ("line of duty report"), dated in April 2012, which indicates the following: on March 5, 2012, he was driving a 5-ton vehicle and was going up a steep hill, and the truck was leaning to the left, causing an anxiety attack.  The appellant was mentally sound and was not under the influence of alcohol or drugs.  He was afforded civilian outpatient treatment for a generalized anxiety disorder.  The appellant was on ACDUTRA.  The injury was incurred in the line of duty, and it was not likely to result in a claim against the government for future medical care.  See also April 2012 memorandum from Joint Forces Headquarters, Michigan Army National Guard (approving the line of duty report).

Physical profiles (DA Form 3349s), dated in August and November of 2013, show that the appellant was afforded two temporary profiles, followed by a permanent profile in November 2013, for anxiety disorder.  The restrictions included no access to weapons.  A memorandum from the Department of Military and Veterans Affairs, dated in January 2014, shows that the appellant was notified that he no longer met medical standards for retention.  On this memorandum, the appellant indicated that he desired to be discharged from the Army National Guard.  

Reports, dated between August and November of 2013, show that the appellant was noted to have an anxiety disorder, not otherwise specified, and a panic disorder, with recurrent panic attacks.  He reported having over 15 panic attacks since basic training in June 2007.  

A November 2013 "report of medical status evaluation" (DA Form 3822) shows that the Axis I diagnoses were panic disorder, and alcohol use disorder.  He was noted to be abusing alcohol.  The appellant was determined to be unfit for duty due to a serious mental condition that is not likely to resolve within one year.  A permanent profile was to be created.  

Another November 2013 report states that the appellant is unfit to be in the military at this time, and that separation is recommended.    

Private medical reports, dated between April and May of 2016, show treatment for complaints of depression and anxiety attacks.  The provisional diagnoses were major depressive disorder, recurrent and severe, and GAD (generalized anxiety disorder).  

A VA mental disorders disability benefits questionnaire (DBQ), dated in May 2016, shows that the examiner stated or indicated the following: the appellant's VA e-folder (VBMS or Virtual VA) had been reviewed.  The appellant reported the following: he had been discharged from ACDUTRA in 2007 due to panic attacks.  On March 5th and March 7th of 2012, he was traumatized while making sharp turns in a truck.  He had to be physically removed from the vehicle and taken to the hospital.  He denied being on psychotropic medications, denied a history of mental illness, and said that he first saw someone from MH (mental health) two weeks before.  He has a history of childhood sexual abuse.  His grandmother passed away in 2011.  In 2011 or 2012, a police officer put a gun to his head.  He started drinking heavily in 2012 while in the military; he has been drinking half a fifth to a fifth of alcohol five days a week.  He complained of current symptoms of depression, as he was lonely and did not have his own place to live.  The diagnosis was alcohol use disorder.  The examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the appellant's service.  The examiner explained that the appellant was admitted to a VA hospital once in 2007 when he became depressed and suicidal, as he was scared of being deployed to Iraq.  He was diagnosed with adjustment disorder with depressed mood, which resolved later.  He was then seen for an anxiety attack, as he feared that his vehicle would tip over as he drove on a steep hill on two occasions in March 2012.  As per report, the anxiety attack subsided on its own.

As an initial matter, the appellant was treated for an adjustment disorder on several occasions during ACDUTRA in 2007, and he received a number of subsequent treatments from VA through August 2008.  There is no relevant evidence dated between August 2008 and March 2012.  There is no relevant line of duty report of record for the appellant's ACDUTRA in 2007, and no competent opinion of record to show that his adjustment disorder in 2007 resulted in a chronic condition.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); see also Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (stating that for an adjustment disorder, after the termination of the stressor (or its consequences), the symptoms persist for no longer than an additional 6 months); 70 Fed. Reg. 45,093 (Aug. 4, 2014).  Although it has been afforded reduced probative value (discussed infra), the May 2016 VA examiner's opinion also weighs against this aspect of the claim.  Therefore, service connection for an acquired psychiatric disorder is not warranted based on the appellant's period of ACDUTRA in 2007.  

To the extent that the May 2016 VA DBQ shows that the appellant was diagnosed with alcohol use disorder, compensation may not be awarded for this, even if such were shown during service, see 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301 (c), and there is no competent evidence to show that this disorder is related to an anxiety disorder.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

With regard to the appellant's ACDUTRA in March 2012, it is clear that the appellant was treated twice in March 2012 for complaints of two anxiety attacks sustained while in vehicles during training.  The March 5, 2012 private treatment for anxiety is accompanied by a line of duty report which states that the appellant was on ACDUTRA at the time, and that the injury was incurred in the line of duty.  Although the impression following his second treatment on March 6, 2012 was "anxiety attack, resolved," the evidence indicates that the appellant had ongoing anxiety symptoms.  Specifically, he was afforded temporary profiles based on an anxiety disorder in August and November, of 2013, followed by a permanent profile for an anxiety disorder in November 2013.  In January 2014, he was determined to be unfit for service due to his anxiety.  He received additional treatment in 2016, with diagnoses that included generalized anxiety disorder.  This evidence indicates that the appellant sustained a chronic acquired psychiatric disorder while on ACDUTRA in March 2012.  In reaching this decision, the Board has considered the May 2016 VA opinion, which weighs against the claim.  In that opinion, the VA examiner concluded that the appellant's anxiety attack had "subsided on its own."  However, the probative value of this opinion is reduced by the fact that it contains no discussion of the appellant's profiles for anxiety in 2013 (well after his March 2012 anxiety attacks) or of his psychiatric treatment in 2016.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Given the foregoing, the Board finds that the evidence is at least in equipoise, and that affording the appellant the benefit of all doubt, service connection is warranted for an anxiety disorder based on ACDUTRA in March 2012.  See 38 U.S.C. §§ 101; 38 C.F.R. § 3.6 (a).  

As the Board has granted the appellant's claim for service connection, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the appellant is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

Service connection for an anxiety disorder is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


